 In the Matter of THE CROSLEY CORPORATIONandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 9-R-1417SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONApril 17,1945On July 25, 1944, pursuant to the Decision and Direction of Electionissuedby the Board herein on June 28, 1944,E an election by secretballot was conducted under the direction and supervision of the Re-gional Director for the Ninth Region (Cincinnati, Ohio).On July29, 1944, the UE filed Objections to the Conduct of the Election.Upon consideration of the Objections, and the entire record in thecase, the Board, on February 15, 1945, sustained some of the UE'sObjections and vacated the election.The Supplemental Decision andOrder setting aside the election provided that a new election would beordered when the Regional Director advised the Board that the timewas appropriate for such action.The Regional Director having advised the Board that the time isnow appropriate for the conduct, of an election, we shall direct that asecond election by secret ballot be conducted among the employees inthe unit heretofore found appropriate who were employed during thepay-roll period immediately preceding the date of the Second Di-rection of Election herein, subject to the limitations and additions setforth in the Second Direction.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis hereby156 N L.R. B. 1722.61 N. L.R B, No. 88.608 THE CROSLEY CORPORATION609DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Crosley Cor-poration, Richmond, Indiana, a second election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit heretofore found appropriate in Section IV, ofour Decision and Direction of Election issued on June 28, 1944, whowere employed during the pay-roll period immediately preceding thedate of this Second Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Electrical,Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations, or by International Brotherhood of Elec-tricalWorkers, Local B-1127, affiliated with the American Federationof Labor, for the purpose of collective bargaining, or by neither.